DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 6, 11-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as unpatentable over United States Patent Application Pub. No. US 2016/0361537 A1 to Leigh et al. (hereinafter referred to as “Leigh”), in view of United States Patent Application Pub. No. US 2018/0369586 A1 to Lee et al. (hereinafter referred to as “Lee”). 
Referring to claim 1, Leigh discloses a cochlear implant (e.g. paragraph [0049] discloses cochlear implant 100), comprising: a cochlear lead including a plurality of electrodes (e.g. paragraph [0056] states cochlear implant 100 comprises a main implantable component 120 and an elongate electrode assembly 118); an antenna; a stimulation processor operably connected to the antenna and to the cochlear lead; and a magnet apparatus, associated with the antenna (e.g. Fig. 1B, paragraph [0061-0062] disclose the cochlear implant 100 having magnet 160 surrounded by antenna coil 137, and stimulator unit 122), including a case and a magnet that is located within the case and is rotatable relative to the case (Fig. 1C, paragraphs [0061-0065] discloses a magnet apparatus 160 which is a magnet located within a container that permits the magnet to revolve or move relative to the container). Leigh failed to teach 
Referring to claims 2 and 3, Leigh and Lee disclose the cochlear implant as claimed in claim 1. Lee further teaches the limitation wherein the case includes an internal volume defining a height; the at least one magnet defines a magnet thickness that is less than the internal volume height; and the spine defines a spine thickness that is greater than the magnet thickness (referring to Figs. 5-6, the case 102 includes an internal volume defining a height, the magnet frame/spine 108 defines a spine thick ness that is greater than the magnets 110, since the magnets are contained within the frame). It would have been obvious for one with ordinary skills in the art at the time the invention made to modify the cochlear implant taught by Leigh to include a magnet apparatus with a magnet frame containing 
Referring to claim 4, Leigh and Lee disclose the cochlear implant as claimed in claim 1. Lee further teaches the limitation wherein the magnet assembly defines a diameter (e.g. Fig. 5), and the spine defines a length that is equal to the magnet assembly diameter (e.g. Fig. 7 shows the case 104 and the frame 106 having approximately the same size). It would have been obvious for one with ordinary skills in the art at the time the invention made to modify the cochlear implant taught by Leigh to include a magnet apparatus with a magnet frame containing magnets as taught by Lee, since such modification would be applying a known technique to a known device, yielding the predictable result of strengthening the resiliency of the magnet apparatus, as well as allowing the device to include magnets of different shape if needed.
Referring to claim 6, Leigh and Lee disclose the cochlear implant as claimed in claim 1. Lee further teaches the limitation wherein the case 102 includes a top internal surface and a bottom internal surface; the spine and the at least one magnet include respective top and bottom surfaces; the top surfaces of the spline and the at least one magnet are offset from one another; and the bottom surfaces of the spline and the at least one magnet are aligned with one another (e.g. Fig. 7 shows magnet frame having a plurality of magnet receptacles 132 for receiving magnets 110, wherein the top surfaces of the frame is offset with the magnet due to the resilient elements 138 , while the bottom surface of the frame is aligned with the magnets). It would have been obvious for one with ordinary skills in the art at the time the invention made to modify the cochlear implant taught by Leigh to include a magnet apparatus with a magnet frame containing magnets as taught by Lee, since such modification would be applying a known technique to a known device, yielding the predictable result of strengthening the 
Referring to claim 11, Leigh and Lee disclose the cochlear implant as claimed in claim 1, Lee further teaches the limitation wherein the spine comprises a cylindrical post (e.g. Fig. 16B, paragraph [0119] disclose the limitation wherein the magnet arrangement may comprises rails 1655 to support the magnet apparatus 160). It would have been obvious for one with ordinary skills in the art at the time the invention made to modify the cochlear implant taught by Leigh to include cylindrical posts/rails to support the magnet apparatus as taught by Lee, since such modification would be applying a known technique to a known device, yielding the predictable result of strengthening the resiliency of the magnet apparatus.
Referring to claim 12, Leigh and Lee disclose the cochlear implant as claimed in claim 1, Lee further teaches the limitation wherein the device further comprising: lubricious material between the case and the magnet assembly (e.g. paragraph [0138] states the container can include a low friction coating such as PTFE and/or a lubricant, such as an oil or the like, that reduces friction between the magnet and the inner surface of the container). It would have been obvious for one with ordinary skills in the art at the time the invention made to modify the cochlear implant taught by Leigh to include a coating to reduces friction between the magnet and the container as taught by Lee, since such modification would be applying a known technique to a known device, yielding the predictable result of reducing the risk of damaging the magnet and ensure the magnet are operating properly. 
Referring to claim 13, Leigh and Lee disclose the cochlear implant as claimed in claim 1, Lee further teaches the limitation wherein the antenna, the stimulation processor and the magnet apparatus are located within a flexible housing (e.g. paragraph [0062] states that the housing is made of an elastomeric material such as silicone or bio-compatible rubber). It would have been obvious for one with ordinary skills in the art at the time the invention made to modify the cochlear implant taught by 
Referring to claim 14, Leigh discloses the cochlear implant as claimed in claim 1, wherein the spine and the at least one magnet are formed from different materials (e.g. paragraphs [0144-0146] states that the plates can be made of PEEK, PTFE, PPSU, ceramic, or any nonmagnetic material).
Referring to claim 16, Leigh and Lee discloses a system, comprising a cochlear implant as claimed in claim 1; and a headpiece including an antenna, a housing and disk-shaped positioning magnet that is rotatable relative to the antenna (referring to Fig. 1A of Lee, the system further comprises an external headpiece 142 including antenna 130, a housing, disk-shaped positioning magnet 160 that is rotatable relative to the antenna (paragraph [0054]). It would have been obvious for one with ordinary skills in the art at the time the invention made to modify the cochlear implant taught by Leigh to include an antenna, a housing and disk-shaped positioning magnet that is rotatable relative to the antenna as taught by Lee, since such modification would be applying a known technique to a known device, yielding the predictable result of a working configuration for the antenna and the positioning magnet.  
Referring to claim 17, Leigh further teaches the limitation wherein the system of claim 16 comprises a sound processor associated with the headpiece (e.g. paragraph [0071] discloses a sound processor 210). 
Referring to claims  18 and 19, Leigh discloses a cochlear implant, comprising: (e.g. paragraph [0049] discloses cochlear implant 100), comprising: a cochlear lead including a plurality of electrodes (e.g. paragraph [0056] states cochlear implant 100 comprises a main implantable component 120 and an elongate electrode assembly 118); a flexible housing formed from a first material (e.g. paragraph [0062] states that the housing is made of an elastomeric material such as silicone or bio-compatible rubber), an 
Referring to claim 20,  Leigh and Lee disclose the cochlear implant as claimed in claim 18. Lee further teaches the limitation wherein the magnet assembly is rotatable about an axis that defines an axial direction (e.g. Fig. 6, axis A1), the sealed case includes an internal volume defining a height in the axial direction (e.g. Fig. 5 the case 102 include an internal volume defining a height), the at least one magnet defines a magnet diameter and a magnet thickness in the axial direction that is less than the internal volume height (Figs. 7-8 show magnets 110 with a magnet diameter and a magnet thickness, the magnets fit within the case 102 and therefore would have a smaller dimension than the internal volume height of the case), and the spine extends continuously in the axial direction and define a spine thickness in the axial direction that is greater than the magnet thickness (e.g. Fig. 7 show the magnets 110 are fit within the receptacle of the magnet frame).  It would have been obvious for one with ordinary skills in the art at the time the invention made to modify the cochlear implant taught by Leigh to include a magnet apparatus with a housing, a magnet frame containing magnets as taught by Lee, since such modification would be applying a known technique to a known device, yielding the predictable result of strengthening the resiliency of the magnet apparatus, as well as allowing the device to include magnets of different shape if needed.

Claims 7-10 are rejected under 35 U.S.C. 103 as being obvious over Leigh and Lee as applied to claim 1, further in view of United States Patent Application Pub. No. US 2018/0160241 A1 to Gustafsson et al. (hereinafter referred to as “Gustafsson”).
Referring to claims 7, Leigh and Lee disclose the cochlear implant as claimed in claim 1, but failed to teach the limitation wherein the at least one magnet comprises first and second magnets on 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Leigh as applied to claim 1, further in view of United States Patent Application Pub. No. US 2012/0296155 A1 to Ball (hereinafter referred to as “Ball”). 
Referring to claim 15,  Leigh and Lee disclose the cochlear implant as claimed in claim 1. Leigh further teaches the limitation wherein the spine is formed from titanium (e.g. paragraphs [0124, 0174 teaches the limitation wherein titanium may be used to protect the magnet due its property of having less bacteria attachment), but failed to teach the limitation wherein the at least one magnet is formed from a sintered material. This limitation is taught by Ball, which discloses a magnetic attachment arrangement for implantable device, wherein the magnets may be made out of sintered material such as sintered NdFeB, SmCo (e.g. paragraph [0034]). It would have been obvious for one with ordinary skills 
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792